DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Kartes on 5/19/2022.
The application has been amended as follows: 
Claims 23-29 are canceled. 

Allowable Subject Matter
Claims 1,2, 4-12,14-22, 30 are allowed.
The following is an examiner’s statement of reasons for allowance: upon further examination of the art of record it has been decided that the prior art neither anticipates nor renders obvious the claimed apparatus and corresponding method of securing a film to a lid of a container comprising a body portion configured to house a supply of film; a sealing portion configured to receive at least a top portion of the container, wherein the body portion defines a film path leading from the supply of film to the sealing portion; a film sensor positioned along the film path and configured to sense one or more windows on the film; a nip positioned along the film path and configured to receive the film therethrough; a motor configured to operate a drive roller to cause advancement of the film along the film path; at least one heating element configured to cause a portion of the film within the sealing portion to seal to the top portion of the container to form a lid for the container; and a controller configured to: determine, based on sensor data from the film sensor, if a detected one or more windows on the film satisfies an approved scheme; and modify, based on whether the detected one or more windows on the film satisfy the approved scheme, operation of the at least one heating element. Specifically the prior art does not disclose a controlling for modifying operation of a heating element based on detected window of the film by a film detection sensor. The prior art discloses the sensor and controller for detecting windows and modifying operation based on said windows but does not specifically disclose a controlling the heating element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731